Caton, C. J. The form given in the statute for bonds for costs does not require the term to be stated to which the action was brought, nor is there any necessity for it so long as there can be no difficulty in identifying the cause in which it is filed. In this case a term was stated, but a wrong term, and the court allowed November to be stricken out and March inserted. As the statement of the term was unnecessary and really surplus-age the court might have ordered it stricken out altogether, or treated it as a good bond in the case, without any such change, so long as there could be no difficulty in identifying it with the case pending. The filing upon the bond was sufficient to show that the statement of the term was a mistake, and to identify the bond with the proper case. It was the duty of the court to overrule the motion to dismiss, either with or without the change which was made in the statement of the term. The judgment must be affirmed. Judgment affirmed.